Case 3:21-cv-05608 Document 1-3 Filed 08/23/21 Page 1 of 4
                                                                  E-FILED
                                                          IN COUNTY CLERK'S OFFICE
                                                        PIERCE COUNTY, WASHINGTON

                                                             January 21 2020 3:23 PM

                                                                 KEVIN STOCK
                                                                COUNTY CLERK
                                                              NO: 20-2-04397-0
Case 3:21-cv-05608 Document 1-3 Filed 08/23/21 Page 2 of 4
Case 3:21-cv-05608 Document 1-3 Filed 08/23/21 Page 3 of 4
Case 3:21-cv-05608 Document 1-3 Filed 08/23/21 Page 4 of 4
